Citation Nr: 0906138	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease with plantar fasciitis of the feet.  

2.  Entitlement to service connection for degenerative joint 
disease, both lower extremities. 

3.  Entitlement to service connection for degenerative joint 
disease, both upper extremities.   

4.  Entitlement to service connection for degenerative joint 
disease, cervical spine.  

5.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.  

6.  Entitlement to service connection for a respiratory 
disability. 

7.  Entitlement to service connection for a psychiatric 
disorder.  

8.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 
1958 and from July 1958 to September 1976.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2006 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

The issues of entitlement to service connection for 
degenerative joint disease with plantar fasciitis of the 
feet, degenerative joint disease of the cervical and lumbar 
spine, and a respiratory disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Degenerative joint disease of both lower extremities was 
not manifest in service and arthritis is not shown within one 
year of separation.    

2.  Degenerative joint disease of both lower extremities is 
not attributable to service.  

3.  Degenerative joint disease of both upper extremities was 
not manifest in service and arthritis is not shown within one 
year of separation.    

4.  Degenerative joint disease of both upper extremities is 
not attributable to service.    

5.  A psychiatric disorder was not manifest in service and is 
not attributable to service.  

6.  Pes planus was manifest during wartime service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of both lower extremities was 
not incurred in or aggravated by active service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Degenerative joint disease of both upper extremities was 
not incurred in or aggravated by active service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  Pes planus was incurred during wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in March 2003.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2006 before 
the rating decision was issued.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the Board acknowledges 
that the veteran has not been afforded a VA examination for 
the claimed disabilities.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The Board finds that there is no credible evidence showing 
that the veteran's disabilities were incurred in service.  
Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim.  

        Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis 

Entitlement to service connection for degenerative joint 
disease, both lower extremities and degenerative joint 
disease, both upper extremities

The Veteran seeks service connection for degenerative joint 
disease of both lower and upper extremities.  After review of 
the record, the Board finds that service connection is not 
warranted.  

Service treatment records show that examinations in September 
1954, April 1958, June 1960, May 1961, June 1962, May 1963, 
May 1964, May 1965, April 1969, February 1972 and November 
1975 revealed normal lower and upper extremities.  In 
September 1954, April 1958, August 1958, July 1958, April 
1969 and November 1975, the veteran denied swollen or painful 
joints, cramps in legs, arthritis, bone or joint deformity, 
painful or trick elbow and trick or locked knee.

A left ankle sprain was noted in July 1981.  Unilateral leg 
swelling was noted in June 1987.  Degenerative joint disease 
of the knees was diagnosed in February 1989.  The veteran 
complained of arm pain in May 1989.  Degenerative joint 
disease was diagnosed.  Right knee, hip and ankle arthritis 
was shown in December 1989.  Right arm pain while lifting 
something at work was noted in July 1991.  An assessment was 
given of biceps tendon insertion rupture.  

Significant degenerative change in the right knee, primarily 
involving the patellofemoral compartment and the tibial 
plateau was shown in October 1994.  An impression was given 
of moderately severe degenerative disc disease of the right 
knee, possibly associated with several small loose bodies.  
In January 1995, the veteran reported that his knees have 
bothered him for years.  Severe patellofemoral crepitus 
bilaterally with discomfort was noted.  X-rays revealed 
medial compartment degenerative changes with apparent 
osteochondral loose bodies and, on the lateral, 
patellofemoral arthritis.  An impression of moderate right 
shoulder, djd, and prior rotator cuff repair was noted in 
March 1996.  

Examination of the left knee in January 1997 showed complex 
degenerative tearing of the posterior horn and body of the 
lateral meniscus.  Moderate to advanced degenerative 
osteoarthritis lateral and patellofemoral compartments, very 
small Baker's cyst, and small joint effusion was also shown.  
In September 1998, an impression was given of patellofemoral 
arthritis bilaterally and lateral compartment degenerative 
joint disease left knee.  The veteran had a left total knee 
arthoplasty in 1998.  Physical examination in September 1998 
revealed crepitance and degeneration throughout all joints of 
the body, especially the upper and lower extremities.  

In January 2000, the veteran was given primary diagnoses of 
severe L5-S1 central canal and bilateral lateral recess 
stenosis with associated bilateral S1 radioculopathy, and 
secondary diagnoses of multiple level lumbosacral disk 
disease with associated facet arthritis, chronic bilateral 
shoulder impingement syndrome and hypertension.  In September 
2000, an assessment was given of left shoulder impingement 
syndrome with probable rupture long head of biceps tendon and 
also probable complete tear rotator cuff.  Left shoulder and 
upper arm pain was noted in October 2000.  At that time, 
examination showed full thickness rotator cuff tear involving 
the infraspinatus, supraspinatus and subscapularis muscles.  
There was atrophy of the muscles and acromioclavicular joint 
degenerative hypertrophy.  

In May 2002, the veteran had a total L4 laminectomy followed 
by L4-L5 spinal instrumentation and lateral fusion 
bilaterally at L4-L5; removal of spinal instrumentation at 
L5-S1 with exploration of L5-S1 fusion.  An October 2002 
examination noted an impression of patellofemoral arthritis 
right knee.  

In May 2005, an impression was given of moderately severe 
osteoarthritis in the right ankle joint with fairly 
pronounced osteocartilaginous bodies, moderate sized effusion 
and moderate plantar osteophytes.  In July 2005, the veteran 
was examined by P.T.M.  During this examination, the veteran 
reported sharp burning pain when walking.  He reported that 
the pain is chronic and that it is present all the time for 
the past 30 years.  An assessment was given of severe 
osteoarthritis of the right ankle joint, 1st MPJ b/l, 
degenerative joint disease, osteophytes ankle joint, hallux 
rigidus 1st MPJ, bursitis and plantar fasciitis.  

In January 2006, J.A.M. noted that the veteran has been his 
patient for several years.  J.A.M. noted that the veteran had 
multiple orthopedic surgeries during his lifetime and that he 
continues to suffer greatly with degenerative arthritis, 
which is certainly his major problem.  In November 2006, a 
history was reported of bilateral knee replacement, biceps 
tear-bilaterally, degenerative arthritis, rotator cuff tear 
bilateral and concussion 1956.  In February 2007, R.B.G. 
noted that the veteran's service duties included long periods 
of standing and frequent lifting heavy equipment that may 
have contributed to the early onset of arthritis.  

While the evidence shows that the veteran has lower and upper 
extremity, and cervical and lumbar spine disabilities , there 
is little persuasive evidence linking the veteran's current 
disabilities with service.  The veteran's service treatment 
records fails to show any treatment, complaints or diagnoses 
for the lower and upper extremities.  In September 1954, 
April 1958, August 1958, July 1958, April 1969 and November 
1975, the veteran denied swollen or painful joints, cramps in 
legs, arthritis, bone or joint deformity, painful or trick 
elbow and trick or locked knee.  

The Board recognizes that, in February 2007, R.B.G. noted 
that the veteran's service duties included long periods of 
standing and frequent lifting heavy equipment that may have 
contributed to the early onset of arthritis.  The Board notes 
that R.B.G. did not affirmatively attribute the veteran's 
disabilities directly to service.  

The Board notes that the earliest mention of lower extremity 
problems is in July 1981.  Upper extremity complaints were 
first shown in May 1989.  To the extent that the veteran 
asserts that his disabilities are attributable to service, 
there is a remarkable lack of corrobative evidence.  (See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006), the absence of 
medical evidence may be considered.)  The records shows the 
earliest mention of these conditions years after separation.  
Furthermore, arthritis was not shown in service or one year 
after separation.  

Although the veteran attributes his disabilities to service, 
the Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find his assertions to be less 
credible than the normal contemporaneous records during 
service and post service medical records.  While the evidence 
of record shows that the veteran has upper and lower 
extremity disabilities, the Boards finds that the more 
probative evidence shows that the veteran's current 
disabilities were not manifest during service or for many 
years thereafter.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  

Entitlement to service connection for a psychiatric disorder   

The Veteran seeks service connection for a psychiatric 
disorder.  After review of the record, the Board finds that 
service connection is not warranted.  

Examinations in September 1954, April 1958, June 1960, May 
1961, June 1962, May 1963, May 1964, May 1965, April 1969, 
February 1972 and November 1975 revealed normal psychiatric 
and neurologic.  In September 1954, April 1958, August 1958, 
July 1958, April 1969 and November 1975, the veteran denied 
nervous trouble of any sort.  Anxiety was noted in August 
1991.  At that time, the veteran's wife reported the veteran 
had persistent difficulty sleeping and anxiety since his 
surgery in August 1991.  In January 2000, the veteran was 
given a secondary diagnosis of chronic anxiety disorder.  In 
October 2004, it was noted that the veteran was doing well 
and that he denied feelings of anxiety.  Major depressive 
disorder, recurrent, in remission was noted.  

In November 2006, a history of panic attacks while flying was 
noted.  Anxiety associated with gold digger (flying missions) 
missions was also noted.  It was further noted that the 
veteran never mentioned it due to not wanting to be grounded 
for financial reasons.  In December 2006, per history, R.B.G. 
noted that the veteran developed increasing anxiety 
associated with more than 20 years of flying.  It was noted 
that the veteran had a severe panic attack in 1955 but 
continued to have some while flying but never impaired his 
responsibilities.  In February 2007, R.B.G. noted that the 
veteran has been under his care since October 2001 for major 
depressive disorder and anxiety disorder NOS.  R.B.G. noted 
that the veteran reported that his symptoms of severe anxiety 
and panic attacks were associated with his many years of 
flying during service and that he did not seek treatment 
because of the possibility of him being grounded.  It was 
noted that the veteran did not have a history of any 
psychiatric conditions prior to his enlistment.  

Based on the above, the Board finds that service connection 
for a psychiatric disorder is not warranted.  In this regard, 
the Board notes that service treatment records are negative 
for any complaints, treatment or diagnoses for anxiety and/or 
any other psychiatric disorder.  Although the Veteran asserts 
that he was diagnosed with anxiety in September 1956 while in 
service, the service treatment records fails to confirm this 
claim.  Examinations in September 1954, April 1958, June 
1960, May 1961, June 1962, May 1963, May 1964, May 1965, 
April 1969, February 1972 and November 1975 revealed normal 
psychiatric and neurologic findings.  In September 1954, 
April 1958, August 1958, July 1958, April 1969 and November 
1975, the Veteran denied nervous trouble of any sort.  

To the extent that the Veteran asserts that his anxiety is 
attributable to service, there is a remarkable lack of 
corrobative evidence.  (See Buchanan v. Nicholson, 451 F.3d 
1331 (2006), the absence of medical evidence may be 
considered.)  The records show the earliest mention of 
anxiety is in August 1991 years after separation.  The Board 
further notes that, at that time, the veteran's wife reported 
the veteran had anxiety since his surgery in August 1991.  As 
fact finder, the Board is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the veteran's assertions to be less credible 
than the normal contemporaneous records during service, his 
specific denial of psychiatric symptoms and post service 
medical records which show the first mention of anxiety 15 
years after separation.  While the evidence of record shows 
that the Veteran has a psychiatric disorder, the Boards finds 
that the more probative evidence shows that the Veteran's 
current disability was not manifest during service or for 
many years thereafter.  

To the extent that there is a report that he denied 
psychiatric symptoms so as to not be grounded, such 
assertions are not credible.  The Veteran was examined for 
retirement purposes.  He denied psychiatric symptoms and the 
psychiatric evaluation was normal.  Clearly, there was no 
need to continue a false denial as there was no danger of 
grounding upon release from service.  In sum, his revised 
history is not believable.  Accordingly, service connection 
is denied.  

Entitlement to service connection for pes planus

The Veteran seeks service connection for pes planus.  After 
review of the record, the Board finds in favor of the 
Veteran.  

In this regard, the Board notes that during service mild flat 
feet were identified.  Since separation pes planus has been 
diagnosed.  Based upon the nature of pes planus, the Board 
finds it unlikely that post-service pes planus is unrelated 
to in-service flat feet.  38 C.F.R. § 3.303.  The record also 
establishes that the feet were normal at entrance and no 
competent professional has identified a congenital or 
developmental defect.  As such, the Board concludes that 
service connection for pes planus is warranted.  





ORDER

Service connection for degenerative joint disease of both 
lower extremities is denied.

Service connection for degenerative joint disease of both 
upper extremities is denied.

Service connection for a psychiatric disorder is denied.  

Service connection for pes planus is granted.  


REMAND

The veteran seeks service connection for degenerative joint 
disease with plantar fasciitis of the feet, degenerative 
joint disease of the cervical and lumbar spine, and a 
respiratory disability.  

Regarding the feet and respiratory disabilities, service 
treatment records show that pain in chest was noted in 
September 1956.  Chest still clear probably pleuritic in 
origin was noted.  Pain in the left heel for weeks was noted 
in September 1965.  Mild flat feet no other cause evident was 
noted at that time.  An upper respiratory infection, treated, 
was noted in November 1967.  Examinations in September 1954, 
April 1958, June 1960, May 1961, June 1962, May 1963, May 
1964, May 1965, April 1969 and February 1972 revealed normal 
feet, lungs and chest.  In September 1954, April 1958, August 
1958, July 1958 and April 1969, the veteran denied foot 
trouble, chest pain and shortness of breath.  

Examination in November 1975 revealed abnormal lungs and 
chest.  Pulmonary function test revealed 84 percent total 
vital capacity and 95 percent forced expiratory volume.  At 
that time, the veteran denied shortness of breath.  Bilateral 
pes planus was noted in July 1986.  Sharp chest pain was 
noted in April 1990.  An impression of sinusitis/bronchitis 
with off colored sputum was noted in February 2002.  In an 
August 2004 examination the veteran was seen for 
breathlessness.  It was noted that the veteran woke up at 
night short of breath.  Examination showed the lungs were 
clear to auscultation and heart sounds were regular.  The 
echocardiogram was within normal limits.  

Regarding the cervical and lumbar spine disabilities, service 
treatment records show that neck pain was noted in November 
1967.  The neck was noted as supple.  Neck soreness was again 
noted the next day.  Tender low back, complaints of muscle 
spasm was noted in July 1970.  An impression was given of 
probable LS sprain, rule out HNP.  Examinations in September 
1954, April 1958, June 1960, May 1961, June 1962, May 1963, 
May 1964, May 1965, April 1969, February 1972 and November 
1975 revealed normal spine.  In September 1954, April 1958, 
August 1958, July 1958, April 1969 and November 1975, the 
Veteran denied arthritis and recurrent back pain.  

In July 1993, a MRI of the lumbar spine revealed normal 
alignment and diffuse anterior lateral degenerative spurring.  
There was a loss of disc signal at all disc spaces consistent 
with disc desiccation.  An impression of disc space narrowing 
and degenerative disc disease at all lumbar levels with 
multiple bulging or herniated discs at several levels and 
varying degrees of spinal stenosis and foraminal compromise 
was noted in October 1999.  In January 2000, the veteran was 
given primary diagnoses of severe L5-S1 central canal and 
bilateral lateral recess stenosis with associated bilateral 
S1 radioculopathy, and secondary diagnoses of multiple level 
lumbosacral disk disease with associated facet arthritis, 
chronic bilateral shoulder impingement syndrome and 
hypertension.  In November 2006, a history was reported of 
degenerative disc disease-cervical spine C5 through T1 with 
encroachment of the neural foramina bilaterally and lumbar 
spine laminectomy/fusion 3 levels.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
Here, service treatment records show heel pain and mild flat 
feet in September 1965 and that abnormal lungs and chest was 
shown in November 1975.  Service treatment records also show 
neck pain and complaints of tender low back.  In light of 
such, the Board finds that VA opinions are necessary to 
decide the veteran's claims for service connection.  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for a VA 
examination to determine if the veteran's 
degenerative joint disease of the cervical 
and lumbar spine are attributable to 
service.  The examiner should also 
determine if the veteran's degenerative 
joint disease with plantar fasciitis is 
attributable to service and/or a service 
connected disease or injury.  The examiner 
should state for the record whether any 
currently shown disability is likely, as 
likely as not, or not likely related to 
service.  A complete rationale for all 
opinions should be provided.  

2.  Schedule the veteran for a VA 
examination to determine if he has a 
respiratory disability and, if so, if the 
disability is related to service.  The 
examiner should state for the record 
whether any currently shown disability is 
likely, as likely as not, or not likely 
related to service to include the abnormal 
clinical findings shown in November 1965.  
A complete rationale for all opinions 
should be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


